         Case 1:13-cv-00035-DCN Document 165 Filed 04/19/19 Page 1 of 5



Kass Harstad (ID Bar No. 8419)
Erika Birch (ID Bar No.7831)
STRINDBERG & SCHOLNICK, LLC
1516 W. Hays Street
Boise, ID 83702
Telephone:     (208) 336-1788
Facsimile:     (208) 287-3708
kass@utahjobjustice.com
erika@idahojobjustice.com

Attorneys for Plaintiff

                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF IDAHO


 CYNTHIA FULLER,
                                                       PLAINTIFF’S RESPONSE TO
         Plaintiff,                                    DEFENDANT’S MOTION FOR
                                                             REMITTITUR
 vs.
                                                        Case No. 1:13-CV-00035-DCN
 STATE OF IDAHO, DEPARTMENT OF
 CORRECTIONS, et al.,                                   Honorable Judge David C. Nye

         Defendants.


       Plaintiff, Cynthia Fuller, by and through her counsel hereby submits this Response to

Defendant’s Motion for Remittitur (Dkt. # 160).

       After nine (9) trial days, the jury returned a unanimous verdict in favor of Ms. Fuller,

determining that she had suffered $1,800,000 in emotional distress damages as a result of

IDOC’s illegal hostile work environment. (Dkt. # 158). The Court entered Judgment consistent

with the jury’s verdict on March 26, 2019. (Dkt # 159). Defendant has now moved the Court to

reduce the Judgment to $300,000. While not entirely clear, it appears Defendant makes two

arguments in support of remittitur: one, that the verdict was excessive, and two, that Title VII

caps the emotional distress damages at $300,000. As set forth below, the verdict was not


                                               1
         Case 1:13-cv-00035-DCN Document 165 Filed 04/19/19 Page 2 of 5



excessive in light of the substantial evidence of Ms. Fuller’s emotional distress presented at trial.

However, Plaintiff concedes that the caps apply, and thus that the Court must reduce the

Judgment to the capped amount of $300,000.

       Defendant’s contention that the jury verdict was “excessive” is unfounded. Courts in the

Ninth Circuit “afford substantial deference to a jury’s finding of the appropriate amount of

damages.” Harper v. City of Los Angeles, 533 F.3d 1010, 1028 (9th Cir. 2008). As such, a court

should not disturb an award of damages unless “it is clearly unsupported by the evidence,” or is

“grossly excessive or monstrous or shocking to the conscience.” Brady v. Gebbie, 859 F.2d

1543, 1557 (9th Cir. 1988).

       Here, there was significant evidence presented at trial regarding Ms. Fuller’s emotional

distress damages. Witness Shawna Scott testified that when she met Ms. Fuller in 2005 while

they both worked at the prison, Ms. Fuller was self-confident, positive, and a well-respected

sergeant who loved her job. Ms. Scott then described Ms. Fuller in the fall of 2011 who sat

crying on the phone in the parking lot of the District 3 offices, not sure she had the strength to go

in. The jury also heard from Tylene Channer, Ms. Fuller’s therapist during the hostile work

environment at IDOC, who testified that Ms. Fuller was sad, anxious and fearful after returning

to work. Even defense witness Cassandra Crowell told the jury that Ms. Fuller went from a well-

spoken, bubbly woman to someone who was withdrawn. Ms. Fuller herself testified that the

decisions made by IDOC leadership during that timeframe made her feel humiliated, shocked,

confused and minimized. She told the jury through tears that her life was completely derailed.

Finally, Dr. Fitzgerald opined that IDOC’s actions and inactions exacerbated Ms. Fuller’s Post

Traumatic Stress Disorder and caused her to suffer from Major Depressive Disorder. In short,

Ms. Fuller presented sufficient evidence at her trial to support the jury’s verdict.



                                                  2
         Case 1:13-cv-00035-DCN Document 165 Filed 04/19/19 Page 3 of 5



       Additionally, an emotional distress damages award of $1.8million in a case such as this

one is not “monstrous” or “shocking to the conscience.” Indeed, several other courts in the Ninth

Circuit and elsewhere have upheld similar awards in employment discrimination or similar cases.

See, e.g., Harper v. City of Los Angeles, 533 F.3d at 1028-29 (upholding jury’s emotional

distress damages award of $5 million in a §1983 claim based on plaintiffs’ testimony alone);

Passantino v. Johnson & Johnson Consumer Prod., Inc., 212 F.3d 493, 513 (9th Cir. 2000)

(upholding jury’s emotional distress damages award of $1 million in employment discrimination

case, where plaintiff, her husband and her sister testified that plaintiff “experienced substantial

anxiety” as a result of employer’s actions); Larson v. Nanos, 2016 WL 4592184, *7-8 (D. Ariz.

June 21, 2016), aff’d sub nom. Larson v. Napier, 700 F. App’x 609 (9th Cir. 2017) (upholding

jury’s emotional distress award of $1,250,000 to two plaintiffs in an §1983 claim because “[b]oth

testified to suffering serious mental and emotional distress . . . , with [one plaintiff’s emotional

distress] being especially intense because the incident triggered and aggravated her existing

PTSD”); Osorio v. Source Enterprises, Inc., 2007 WL 683985, *5 (S.D.N.Y. Mar. 2, 2007)

(upholding jury’s $4 million compensatory damages award in an employment discrimination

case, based on plaintiff’s and defendants’ testimony).

       Thus, while the jury’s verdict is not excessive, the Court still must reduce Judgment

under Title VII’s caps to $300,000. 42 U.S.C. § 1981a(b)(3)(D). Judgment should include post-

judgment interest pursuant to 28 U.S.C. § 1961, which should accrue from the Court’s original

judgment dated March 26, 2019. And, still pending is Plaintiff’s Motion for Attorneys’ Fees and

Costs, and her Bill of Costs. Thus, upon entry of a Order regarding fees and costs, Judgment

should be appropriately amended.




                                                 3
 Case 1:13-cv-00035-DCN Document 165 Filed 04/19/19 Page 4 of 5



Dated this day of April 19, 2019.

                             STRINDBERG & SCHOLNICK, LLC

                             /s/ Erika Birch
                             Erika Birch
                             Kass Harstad
                             Attorneys for Plaintiff




                                        4
        Case 1:13-cv-00035-DCN Document 165 Filed 04/19/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

       I hereby certify that on April 19, 2019 a true and correct copy of the foregoing pleading
was served on the following via the CM/ECF system:

Phillip J. Collaer
Yvonne A. Dunbar
Anderson Julian & Hull LLP
C.W. Moore Plaza
250 S. Fifth St. Suite 700
P.O. Box 7426
Boise, ID 83707-7426
pcollaer@ajhlaw.com
ydunbar@ajhlaw.com



                                                    /s/Dunja Subasic
                                                           /s/ Dunja Subasic




                                                5
